In a proceeding to discharge a mechanic’s lien, Garber Building Supplies appeals from an order of the Supreme Court, Richmond County (Amann, J.), dated December 20, 1993, which granted the petitioner’s motion to reargue an order of the same court, dated February 4, 1993, denying its motion to discharge the lien, and upon reargument, granted the motion discharging the lien.
Ordered that the order is affirmed, without costs or disbursements.
Contrary to the appellant’s assertions on appeal, the Supreme Court permissibly considered the petitioner’s claim in support of its motion for reargument that service of the notice of lien was defective (see, Matter of PKS Dev. Co. v Kahn Lbr. & Millwork Co., 187 AD2d 656). Further, because service was not properly effected pursuant to Lien Law § 11, the appellant’s lien was properly discharged (see, Matter of HMB Acquisition Corp. v F & K Supply, 209 AD2d 412; Matter of Podolosky v Narnoc Corp., 196 AD2d 593; Bank Leumi Trust Co. v Ryder Constr., 191 AD2d 224; PKS Dev. Co. v Kahn Lbr. & Millwork Co.,supra, at 656; 146 W. 45th St. Corp. v McNally, 188 AD2d 410; Matter of Hui’s Realty v Transcontinental Constr. Servs., 168 AD2d 302; Murphy Constr. Corp. v Morrissey, 168 AD2d 877).
In light of our determination, we need not reach any other arguments. Rosenblatt, J. P., Ritter, Copertino and Hart, JJ., concur.